Citation Nr: 9912765	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  94-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability rating for post-
operative excision of lumbar discs and laminectomy and post-
operative fusion at the L5/S1 level, currently evaluated as 
40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from August 1940 to August 
1943. 

This case was previously before the Board of Veterans' 
Appeals (Board) in July 1996 at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, for further development.  The requested 
actions have been accomplished, and the case has been 
returned to the Board for appellate review. 

Evidence of record reflects that at the time of examination 
by VA in September 1998, the veteran reported he had left his 
last job as a janitor because of the severity of his back 
disability.

This statement is construed as a claim for entitlement to a 
total rating based on individual unemployability because of 
service-connected disability.  However, the RO has not 
adjudicated the issue, and there is no jurisdiction 
conferring notice of disagreement as to this claim.  Shockley 
v. West, 11 Vet. App. 208 (1998).  Accordingly, it is 
referred to the RO for appropriate consideration.  



FINDINGS OF FACT

The veteran's service connected low back disability is 
manifested by an inability to bend over adequately, positive 
straight leg raising, and absent knee and ankle reflexes.



CONCLUSION OF LAW

The schedular criteria for an evaluation of 60 percent for 
the veteran's low back disability are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Diagnostic Code 5293 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107.  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107.  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

In accordance with the provisions of 38 C.F.R. §§ 4.1, 4.2, 
4.41, and 4.42, and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the service medical records and all other evidence of 
record pertaining to the history of the disability in 
question have been reviewed.  Where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's low back disability is currently 
evaluated as 40 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  This evaluation 
contemplates severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief.  The next higher 
evaluation is 60 percent.  This is also the highest 
evaluation under that diagnostic code.  To warrant a 60 
percent rating, the veteran must demonstrate pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when a diagnostic code provides for compensation 
based on a limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of function lost due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (1998).  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation of blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, and so forth); (c) weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, and so forth); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; (f) pain on movement, swelling, 
deformity or atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1998).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, and so 
forth, on pressure or manipulation, should be carefully noted 
and definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  

Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).  

Evidence

A review of the evidence of record discloses that a 50 
percent disability rating had been in effect for the 
veteran's low back disability from August 1943 to April 16, 
1948.  From April 1948 to April 1949, a 40 percent rating was 
in effect.  From April 1949 to July 1949 a 10 percent rating 
was in effect.  Effective July 30, 1949, a 20 percent rating 
was assigned for the low back disability.  

In April 1979 the veteran was hospitalized for a bilateral 
lumbar laminectomy.  An examination accorded the veteran by 
VA in July 1979 showed that he had marked relief of symptoms 
following the surgery, but was continuing to receive physical 
therapy.  By rating decision dated in August 1981, the 
veteran was assigned a temporary total disability based on 
hospitalization for his service-connected low back disability 
from April 10, 1979.  The previous final rating of 20 percent 
was increased to 40 percent disabling, effective August 1, 
1979.  

At a June 1993 VA examination for diseases and injuries of 
the spinal cord, the veteran was given diagnoses of:  Chronic 
low back pain, status post three lumbar laminectomies for 
disc disease; sensory neuropathy, mild, lower extremity, 
probable.  The veteran was also accorded an examination of 
the spine by VA at that time.  It was noted the most recent 
lumbar laminectomy he had undergone was in the mid-1980's.  
The examination impression was residuals of multiple 
laminectomies, discogenic disease of the lumbosacral spine.  

Pursuant to the Board's remand in 1996, the veteran was 
accorded an orthopedic examination by VA in April 1997.  The 
veteran arrived at the examination in a wheelchair.  He was 
described as comfortable sitting in the wheelchair.  The 
veteran stated that since his most recent back operation, he 
had had fairly good pain relief, but over the past several 
years he had had return of low back pain with some discomfort 
in the left lower extremity.  Also, he related that he had 
not sought any further medical attention for the back in the 
past 4 or 5 years.  He stated that when around the house, he 
walked without aid.  It was indicated the only time he got 
into a wheelchair was when he had to go long distances such 
as coming to the VA medical center because of the parking 
garage and the length of the corridors.  When his significant 
other went shopping, he stated he frequently stayed in the 
car.  When asked about medications, he reported he was on 
thyroid medication and heart medication but he denied taking 
any specific medications for his low back complaints.  

On examination he was described as weighing 130 pounds and 
standing 5 feet 8 inches tall.  He was able to get out of the 
wheelchair by himself and walk with a slight, shuffling gait, 
but he moved in a fairly normal manner around the examining 
room.  

Flattening of the lumbar lordosis was noted.  There was a 
well-healed 8-inch midline lower lumbar surgical scar.  
Active range of motion of the lumbosacral spine was limited 
to 0 degrees' extension, 40 degrees' flexion, with no 
intersegmental spinal movement at all.  He had 15 degrees of 
left and right lateral bending, and 45 degrees of right and 
left rotation.  Straight leg raising was to 90 degrees.  The 
hips rotated normally.  Knee and ankle deep tendon reflexes 
were not present on examination.  He seemed to have about a 
15-degree fixed left knee flexion contracture with a well-
healed, old surgical scar above the left knee.  

An X-ray study accomplished in April 1997 showed the bones 
were mildly demineralized.  The lumbar lordosis was 
straightened.  There was severe disc space narrowing of the 
L4/L5 and L3/L4 levels.  The L5 was low-lying.  There was 
disc space narrowing at the L5/S1.  There was degenerative 
spondylosis at the L3, L4, and L5.  There was sclerosis of 
the facet joints of the L5/S1.  There appeared to be a 
bridging osteophyte at the L5/S1 anteriorly.  There were 
stunts in both iliac arteries.  There were surgical clips in 
the left upper quadrant medially from prior examination.  
There was a Schmorl's node formation at the inferior end 
plate of the third lumbar vertebra.  The severe disc space 
narrowing was apparently a result of lumbar disc surgery.  
There was an incidental finding of mild levoscoliosis of the 
lumbar spine.  It was indicated there had been no significant 
change in appearance compared to a prior study done in June 
1993.  

The orthopedist who conducted the examination in April 1997 
reviewed the X-ray studies and indicated in May 1997 that, in 
summary, the veteran has symptoms of chronic low back pain 
secondary to degenerative lumbar disc disease.  Notation was 
also made of an unrelated disorder.  It was indicated the 
veteran had not sought any medical attention by history in 
the past 4 or 5 years, got around his house with a walking 
aid, and only used a wheelchair when negotiating long 
distances.  

The veteran was accorded another orthopedic examination by VA 
in September 1998.  The claims file and medical file were 
available for review.  It was noted the veteran was 78 years 
of age.  He last worked about 20 years previously and 
indicated that he stopped working at that time because of his 
low back pain.  He was not taking any medications for his low 
back.  Also, he was not receiving any treatment at the 
present time for his low back.  He stated that it hurt him 
daily and he also complained of pain in the left lower 
extremity.  It was indicated there was no numbness, tingling, 
or abnormal sensation of the left lower extremity and there 
were no symptoms involving the right lower extremity.  He had 
no pain on coughing or sneezing.  He also had no trouble with 
his bladder or bowel function.  He stated he had an 
occasional limp on the left when awakening in the morning and 
occasionally would use a cane.  When asked about weakness, he 
stated "yes."  He could not get full motion of the back 
because of pain.  As for fatigability, he indicated he 
experienced that also.  With regard to incoordination, 
notation was made of an occasional limp on the left, as noted 
above, and it was indicated this was present on normal and 
repeated use.  

On examination it was indicated that he had an essentially 
normal gait.  There was slight tenderness to palpation of the 
right and left paralumbar muscle areas.  There was a healed 
midline lumbar scar.  There was some mild complaint of pain 
on percussion of the lower lumbar spine.  There was no muscle 
spasm is any area.  Deep tendon reflexes bilaterally were 
diminished, but equal.  Muscle strength testing demonstrated 
slight to moderate give way weakness of the right and left 
quadriceps, due to complaint of low back pain.  Sensory 
examination to pinwheel was normal in both lower extremities.  
Straight leg raising was positive on the right to 50 to 
60 degrees, with a complaint of low back pain, and positive 
on the left to 60 to 70 degrees, with a complaint of low back 
pain.  

Flexion of the thoracolumbar spine was to 30 degrees, 
extension was to 10 degrees, side bending to the right and 
left was 5 to 10 degrees each.  All were accomplished with 
some complaint of pain at the terminal degrees of motion.  

The impression was lumbar spine disability, with multiple 
surgeries, with residuals.  The examiner noted that when 
range of motion was being tested on examination, the veteran 
did not actively complain of pain until asked about it.  The 
examiner stated that he did not observe specifically visible 
pain on the active motions.  There was no muscle atrophy 
attributable to the lumbar spine impairment.  There were no 
atrophic changes.  There were no definite other objective 
manifestations which would demonstrate functional impairment 
due to pain attributable to the lumbar spine condition. 

It was noted that with regard to additional functional loss, 
it would be rated as between moderate and severe.  The 
examiner could not quantify the extent of disability in terms 
of degrees because of the subjective nature of the factors.  
The overall effect of the veteran's injury, followed by the 
multiple surgeries, was that he had a significantly negative 
impact or effect on his ability to perform average employment 
in a civil occupation.  It was indicated that at most, he 
would be considered capable of doing sedentary work.  

The veteran was also accorded a brain and spinal cord 
examination by VA in September 1998.  It was noted that his 
most recent surgery to the back was in 1992.  The claims 
folder was not available for review although the examiner 
noted that the medical file was available.  

On examination the lower extremities revealed no particular 
weakness, although notation was made that because of the 
veteran's age, it would not be expected that he would be as 
vigorous as he would have been at a younger age.  Tone was 
not particularly increased anywhere.  Speed of movement was 
somewhat slower, but not unusual for his age.  Reflexes were 
one plus in the upper extremities and absent in the knees and 
ankles.  There were no pulses below the femoral region.  
There was no Babinski's sign seen in the legs.  Straight leg 
raising was to 20 degrees in the right and 25 degrees in the 
left.  There was some increased pain with dorsiflexion of the 
foot, although it was not particularly consistent.  Sensory 
examination revealed no loss to pinprick.  Position testing 
and vibration testing were all right.  He was able to stand 
briefly on his toes and heels.  Romberg testing was negative.  
The low back revealed a scar, which was described as well 
healed.  

The impression was "lumbosacral degenerative arthritic 
condition, with status-post laminectomy, with repair up to 
five times total in the low back region.  His functional 
limitations include inability to bend over adequately.  He 
cannot do things with that position.  He gets nighttime pain, 
and he also gets pain when he sits in a car for a period of 
time.  He is unable to do any gainful employment as he is a 
retired person."  

Analysis

The veteran's low back disability could be evaluated on the 
basis of lumbar strain under Diagnostic Code 5295, or on the 
basis of his arthritis or limitation of motion under 
Diagnostic Codes 5003 and 5292.  However, 40 percent is the 
maximum evaluation under those diagnostic codes and the 
evaluation currently in effect for his low back disability is 
40 percent.  

As noted above, a 60 percent evaluation is provided under 
Diagnostic Code 5293 where there is pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  At the time of recent orthopedic 
examination by VA in September 1998, the veteran was found to 
have absent ankle and knee reflexes.  The examiner also 
identified characteristic pain, and the veteran has reported 
little relief in his symptoms.  The veteran also has absent 
knee and ankle reflexes and positive straight leg raising.  
While the veteran does not have all of the symptomatology 
envisioned for a 60 percent evaluation under Diagnostic Code 
5293, there is evidence that his disability approximates the 
criteria for such an evaluation.  Accordingly, a 60 percent 
evaluation is granted under the provisions of Diagnostic Code 
5293.  38 C.F.R. § 4.7 (1998).

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required." Ibid.  Moreover, the Court 
has not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own.  Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996).  The question of an 
extra-schedular rating is a component of the appellant's 
claim for an increased rating, Floyd, 9 Vet. App. at 96

Although the physician who conducted the orthopedic 
examination in September 1998 indicated that the veteran's 
low back disability had a significantly negative impact on 
the veteran's ability to perform average employment in a 
civil occupation, notation was made of the veteran's advanced 
age and his not working because he was "retired" at the time 
of the neurologic examination in September 1998.  As noted 
above, the veteran's disability has not required any periods 
of hospitalization since the early 1990's and he does not 
take any medication or require treatment for his low back 
disability.  Further, since he is retired, there is no 
evidence of marked interference with employment.  Therefore, 
it cannot be found that his disability has required frequent 
periods of hospitalization, or caused marked interference 
with employment, such as to warrant consideration of an 
extra-schedular evaluation.

The Board concludes on the basis of the current record, then, 
that the preponderance of the evidence is in favor of the 
grant of an increased rating to 60 percent for the service-
connected low back disability. 


ORDER


A disability rating of 60 percent for post-operative excision 
of lumbar discs and laminectomy and post-operative fusion at 
the L5/S1 level, is granted, subject to the laws and 
regulations governing the award of monetary benefits. 



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

